    Case 18-30777-hdh11 Doc 1343 Filed 01/07/19           Entered 01/07/19 12:18:39      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.



Signed January 7, 2019
                                            United States Bankruptcy Judge
  ______________________________________________________________________


                                UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

     In re:                                         §         Chapter 11
                                                    §
     4 West Holdings, Inc. et al.,                  §         Case No. 18-30777 (HDH)
                                                    §
                     Debtors.                       §

                      ORDER DENYING MOTION FOR RECONSIDERATION OF
                       ORDER GRANTING DEBTORS’ MOTION TO APPROVE
                      PLAN MODIFICATIONS UNDER BANKRUPTCY RULE 3019

               On December 11, 2018, OHI Asset RO, LLC and certain affiliates (collectively

     “Omega”) filed their Motion for Reconsideration of Order Granting Debtors’ Motion to Approve

     Plan Modifications Under Bankruptcy Rule 3019 [Docket No. 1249] (the “Motion to

     Reconsider”). The arguments raised in the Motion to Reconsider could have been made at the

     time of trial, but most of them were not. In addition, the Court has carefully considered the

     Motion to Reconsider, the Debtors’ preliminary1 and supplemental2 objections to the motion to




     1
         Docket No. 1257.
     2
         Docket No. 1312.
Case 18-30777-hdh11 Doc 1343 Filed 01/07/19              Entered 01/07/19 12:18:39        Page 2 of 2



 Reconsider, and Omega’s replies3 to the Debtors’ objections. Considering the arguments on

 their merits, the Court believes the Debtors have the better arguments, as they did at trial.

           IT IS THEREFORE ORDERED that the Motion to Reconsider is DENIED.

                                    # # # END OF ORDER # # #




 3
     Docket Nos. 1298 and 1327.



                                                   2
